In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals, as limited by her brief, from so much of an order of protection of the Family Court, Kings County (Ross, J.H.O.), dated May 29, 2008, as, after a hearing, and upon a finding that her sister Denise Hines committed a family offense within the meaning of Family Court Act § 812, inter alia, directed Denise Hines to stay away from the petitioner for a period of only two years.
Ordered that the order of protection is affirmed insofar as appealed from, without costs or disbursements.
There was insufficient evidence adduced at the dispositional hearing to support a finding of aggravating circumstances (see Family Ct Act § 827 [a] [vii]; Matter of Charles v Charles, 21 AD3d 487 [2005]). Accordingly, the Family Court properly fixed the term of the order of protection at a period of only two years (see Family Ct Act § 842). Spolzino, J.E, Skelos, Santucci and Dickerson, JJ., concur.